     Case: 1:20-cr-00362 Document #: 14 Filed: 10/05/20 Page 1 of 2 PageID #:43




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 No. 20 CR 362
               v.
                                                 Judge Jorge L. Alonso
 AHMAD AL-SHAHMAN


                    MOTION FOR ENTRY OF AGREED
               PROTECTIVE ORDER GOVERNING DISCOVERY


      Pursuant to Fed. R. Crim. P. 16(d), the United States of America, by JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, moves for

the entry of an agreed protective order, and in support thereof states as follows:

                    1.        The superseding indictment in this case charges defendant

             with failing to file a tax return, in violation of Title 26, United States

             Code, Section 7203 (Count 1 - 2) and tax evasion, in violation of Title 26,

             United States Code, Section 7201 (Count 3).

      2.     The discovery to be provided by the government in this case includes

sensitive information, whose unrestricted dissemination could adversely the privacy

interests of third parties.
    Case: 1:20-cr-00362 Document #: 14 Filed: 10/05/20 Page 2 of 2 PageID #:44




                     3.   The government has discussed the proposed protective

            order with counsel for defendant, who agrees to the entry of the proposed

            order.

      WHEREFORE, the government respectfully moves this Court to enter the

proposed protective order.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                               By:    /s/ Barry Jonas
                                      BARRY JONAS
                                      TIFFANY ARDAM
                                      Assistant U.S. Attorneys
                                      219 South Dearborn St., Rm. 500
                                      Chicago, Illinois 60604
                                      (312) 886-8027

Dated: October 5, 2020
